Citation Nr: 1100790	
Decision Date: 01/07/11    Archive Date: 01/14/11	

DOCKET NO.  08-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for headaches.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O' Brien, Counsel




INTRODUCTION

The Veteran had over 20 years of active service at the time of 
his retirement from the Navy in January 2007.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the VARO in Boston, 
Massachusetts, that, in pertinent part, granted service 
connection for migraine headaches and assigned a 10 percent 
disability evaluation, effective February 1, 2007, the day 
following separation from active service.  


FINDING OF FACT

The Veteran's headaches are manifested by characteristic 
prostrating attacks occurring on an average of at least once a 
month over the past several months.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but not higher, 
for headaches have been reasonably met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124(a), Diagnostic Code 8100 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  The 
issue in this case is an initial rating issue, and the Federal 
Circuit Court has held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  The Veteran was provided 
with letters from the VA dated in April 2007, August 2007, and 
September 2008.  These letters provided him with notice regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence was to be 
obtained by him, and what information and evidence would be 
obtained by VA.  The September 2008 letter provided him with 
information pertaining to the assignment of disability ratings 
and effective dates.  

With regard to assisting the Veteran, he was accorded a special 
neurological disorders examination by VA in May 2007.  
Additionally, he provided testimony before a traveling member of 
the Board of Veterans' Appeals at the Boston RO in September 
2010.  A transcript of the hearing proceedings is of record and 
has been reviewed.  The Board finds that the evidence of record 
is adequate to evaluate the claim on appeal.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Pertinent Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule) which is 
based on the average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment in the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  

The Veteran has challenged the initial disability rating of 
10 percent for his headaches by seeking appellate review of the 
evaluation because of his dissatisfaction with the evaluation.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  In Fenderson, the United States Court 
of Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a claimant's disagreement 
with the initial rating assigned at the time the disability is 
service connected.  Where the question for consideration is the 
propriety of the initial rating assigned, an evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  A more recent decision of the 
Court has held that in determining the present level of 
disability for the increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods on which the service-connected disability might warrant 
different ratings, the assignment of staged ratings would be 
necessary.  

The Veteran's headache disability has been evaluated under 
38 C.F.R. § 4.124(a) Diagnostic Code 8100, which provides the 
criteria for evaluating migraine headaches.  When there are very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability, a 50 percent evaluation is 
warranted.  A 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring on an 
average of once a month over the past several months.  A 
10 percent rating is assigned where there are characteristic 
prostrating attacks averaging 1 in 2 months over the last several 
months.  Where attacks are less frequent, a noncompensable 
evaluation is for assignment.  38 C.F.R. § 4.124(a) Diagnostic 
Code 8100.  

Upon review of the evidence of record, the Board finds that a 
30 percent rating is warranted for the Veteran's headaches, as 
the credible evidence demonstrates characteristic prostrating 
attacks occurring on an average of once a month over the period 
on appeal, with more frequent daily headaches of lesser severity.  
However, the evidence does not demonstrate the presence of very 
frequent completely prostrating and prolonged attacks indicative 
of severe economic inadaptability, reflective of the 50 percent 
rating.  

The pertinent evidence includes the report of a neurological 
disorders examination accorded the Veteran by VA in May 2007.  
The claims file was reviewed by the examiner.  It was reported 
the Veteran was clearly taking Imitrex about 2 to 3 times a week.  
He stated this was a magic drug for him and was able to stop his 
headaches right away.  However, he also referred to headaches 
that were on and off disabling and claimed he was at times not 
able to perform his job as an engineer.  He described the 
headaches as in the bitemporal or unilateral region and indicated 
they gradually worked their way to the occipital and frontal 
region.  A history of phobia and nausea was noted, but he denied 
nausea or vomiting.  He reported a trial of painkillers, muscle 
relaxants, and preventative treatment without relief.  

On examination Cranial Nerves II to XII were intact.  Cognition 
and memory were also intact, as were speech and language.  It was 
stated the Veteran had classic migraine without aura or 
neurological differences and had had the migraine headaches since 
1993.  The physician and the Veteran discussed the side effects 
of frequent use of Imitrex as well as productive measures and the 
possibility of decreased headaches with some weight loss.  

At the hearing with the traveling Veterans Law Judge in September 
2010, the Veteran testified that he was taking medication for his 
headaches 2 to 3 times a week (Transcript, page 12).  The Veteran 
indicated at the hearing that he was experiencing "nine a month" 
with regard to headaches.  He testified that he always traveled 
with his medication and added when the headaches would come on, 
they came on later in the day.  He added that after he took the 
medicine, about 2 to 3 hours later he would start feeling normal 
again (Transcript, page 7).  

The Veteran submitted copies of medical expenses for various 
medications for his various disabilities for the past couple 
years.  This included Relpax.    

The Board notes that the Veteran is competent to report his 
headache symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  While it would be 
more ideal to have more information with regard to the headaches 
and their frequency, the Board finds the Veteran's testimony at 
the hearing to be credible and the Board accords his testimony 
significant probative value. 

Consideration has been given to assigning staged ratings.  
However, the Veteran has indicated that the headaches had been 
bothering him on a fairly continuous basis since the service and 
there is no indication that the frequency of the headaches has 
worsened or improved over time.  Accordingly, the Board believes 
a uniform rating is for assignment and, particularly with 
resolution of all reasonable doubt is in the Veteran's favor, the 
Board finds the 30 percent rating is the most appropriate for the 
Veteran's disability picture.  However, at no time during the 
period in question has his disability been shown to warrant a 
rating higher than 30 percent.  In light of the above, the Board 
concludes that, while the criteria for 30 percent level are met, 
the preponderance of the evidence is against a rating of an even 
higher level for headaches under Code 8100.  

As for the criteria regarding extraschedular considerations, the 
Board has considered whether a rating higher than 30 percent 
should be assigned on an extraschedular basis for the claimed 
headaches.  Consideration overall for extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 
(2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is therefore adequate, and no 
referral is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, then the second inquiry 
is whether the claimant's exceptional disability picture exempts 
other related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets the 
second inquiry, then the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the Compensation 
& Pension Service to determine whether an extraschedular rating 
is warranted.

Here, the rating criteria clearly contemplates the Veteran's 
disability picture.  They include symptomatology at the time 
reported by the Veteran and by the medical professional's 
clinical evaluation in 2007.  The rating criteria allow for a 
higher rating where appropriate symptomatology is demonstrated.  
There was no showing as regards frequent hospitalizations for his 
disability or that the manifestations of the disorder are in 
excess of those contemplated by the schedular criteria.  
Accordingly, referral of the case for extraschedular 
consideration is not in order.

With regard to a total disability rating based on 
unemployability, the Board notes that such a rating may be 
assigned where the schedular rating is less than total, when the 
disabled person is not able to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided that at least one disability is 
ratable at 40 percent or more and sufficient additional service-
connected disability to within a combined rating of 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities 
consist of headaches now rated as 30 percent disabling, as well 
as tinnitus, rated as 10 percent disabling, plantar fasciitis, 
rated as 10 percent disabling, degenerative disc disease of the 
lumbar spine, rated as 10 percent disabling, gastroesophageal 
reflux disease, rated as 10 percent disabling, residuals of the 
lumbosacral sprain, rated as noncompensably disabling, eustachian 
tube dysfunction, rated as noncompensably disability, 
rhinosinusitis, rated as noncompensably disabling, and scarring 
of the left thumb, rated as noncompensably disabling.  Despite 
these various disabilities, the Veteran does not meet the minimum 
percentage requirements under 38 C.F.R. § 4.16(a) for any period 
since his claim was filed.  However, a total rating, on an 
extraschedular basis, may be granted, in exceptional cases (and 
pursuant to specifically prescribed procedures) when the Veteran 
is not able to secure and follow a substantially occupation by 
reason of service-connected disabilities ( 38 C.F.R. §§ 3.321(b) 
and 4.16(b)).  Hence, consideration of whether the Veteran is in 
fact unemployable is necessary.  

In this regard, the Board notes that the Veteran has complained 
of interference with  his job because of his headaches, but he 
has indicated that he is working on a regular basis.  With regard 
to his complaints, the Board notes that any schedular rating 
implies some degree of interference with employment.  The 
evidence in this case with regard to the headaches and his other 
disabilities does not demonstrate marked interference with 
employment, or any type of interference that is outside the 
bounds of the rating criteria.  Accordingly, the assignment of a 
total rating based on unemployability is not in order.  


ORDER

Since February 1, 2007, a 30 percent initial rating, but not 
higher, for headaches is granted, subject to the law and 
regulations governing the payment of monetary awards.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


